           CASE 0:21-cv-00728-ECT-KMM Doc. 6 Filed 06/09/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Zachary James Catlin,                                 File No. 21-cv-728 (ECT/KMM)

               Plaintiff,

v.

Eric Heck, Litchfield Police Officer;               ORDER ACCEPTING REPORT
Brandon Nadeau, Litchfield Police Officer;           AND RECOMMENDATION
Unknown Meeker County Sheriff; Jon Agre,
Meeker County Sheriff’s Office Deputy;
Unknown Kandiyohi County Sheriff; Sean
Swanson, Kandiyohi County Sheriff’s
Office K-9 Deputy; Unknown Officer John
Doe; and Unknown Officer Jane Doe,

           Defendants.
________________________________________________________________________

      Magistrate Judge Katherine Menendez issued a Report and Recommendation on

April 29, 2021. ECF No. 5. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.       The Report and Recommendation [ECF No. 5] is ACCEPTED;

      2.       This action is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. § 1915A;

      3.       Plaintiff’s Motion to Appoint Counsel [ECF No. 3] is DENIED WITHOUT

PREJUDICE; and
           CASE 0:21-cv-00728-ECT-KMM Doc. 6 Filed 06/09/21 Page 2 of 2




      4.       Plaintiff’s Application to Proceed in District Court Without Prepaying Fees

[ECF No. 2] is DENIED AS MOOT.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: June 9, 2021                       s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
